EXHIBIT 10.13
BUSINESS OPPORTUNITY AGREEMENT
     THIS BUSINESS OPPORTUNITY AGREEMENT (this “Agreement”), dated as of
June 26, 2008 is entered into by and among CRUSADER ENERGY GROUP INC., a Nevada
Corporation (the “Company”), and the parties to this Agreement listed on
Exhibit A hereto (each a “Designated Party” and collectively the “Designated
Parties").
RECITALS
     A. Each of the Designated Parties engages, directly or indirectly, in the
E&P Business.
     B. In recognition that certain Designated Parties and their respective
Affiliates (other than the Company and its Subsidiaries) may engage, directly or
indirectly, in the same or similar activities or lines of business and have an
interest in the same or similar areas of business as the Company and its
Subsidiaries, and in recognition of the benefits to be derived by the Company
and its Subsidiaries through their continued contractual, corporate and business
relations with each Designated Party (including services of employees, officers
and directors of each Designated Party as directors and officers of the
Company), this Agreement is set forth to regulate and define the conduct of
certain affairs of the Company and its Subsidiaries as they may involve each
Designated Party, and, as applicable, its employees, officers and directors, and
the powers, rights, duties, liabilities and expectations of the Company and its
Subsidiaries in connection therewith.
     C. The law relating to fiduciary and other duties that certain Designated
Parties may owe to the Company is not clear. The application of such law to
particular circumstances is often difficult to predict, and, if a court were to
hold that any Designated Party breached any such duty, such Designated Party
could be subject to claims for damages or other remedies in a legal action
brought by or on behalf of the Company.
     D. In order to induce the Designated Parties to serve as directors of the
Company, the Company is willing to enter into this Agreement, consistent with
Section 78.070 of the Nevada Revised Statutes and other applicable provisions of
law of the State of Nevada, in order to renounce, effective upon the date
hereof, any interest or expectancy it may have in the classes or categories of
business opportunities specified herein that are presented to or identified by
any Designated Party, as more fully described herein. As a result of this
Agreement, each Designated Party, as applicable, may continue to conduct her,
his or its business and to pursue certain business opportunities as described
herein without an obligation to offer such opportunities to the Company or any
of its Subsidiaries, and any Designated Party, as applicable, may continue to
discharge his, her or its responsibilities as a director or employee of such
Designated Party or any company in which such Designated Party has an interest.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
rights and obligations set forth in this Agreement and the benefits to be
derived herefrom and other good

1



--------------------------------------------------------------------------------



 



and valuable consideration, the receipt and sufficiency of which each of the
undersigned acknowledges and confesses, the undersigned agree as follows:
     1. Renouncement of Business Opportunities. The Company, for itself and each
Subsidiary of the Company, hereby renounces any interest or expectancy in any
Renounced Business Opportunity and waives any claim that such potential
Renounced Business Opportunity should have been presented to the Company or any
Subsidiary of the Company. No Designated Party shall have any obligation to
communicate or offer any Renounced Business Opportunity to the Company or any
Subsidiary of the Company, and any Designated Party may develop, pursue, conduct
or consummate a Renounced Business Opportunity for the benefit of such
Designated Party or any Third Person, provided that such Renounced Business
Opportunity is developed, pursued, conducted and/or consummated, as applicable,
by such Designated Party in accordance with the standard set forth in Section 2.
Neither the Company nor any Subsidiary of the Company shall be prohibited from
pursuing any Business Opportunity with respect to which it has renounced any
interest or expectancy as a result of this Section 1.
     2. Standards for Separate Conduct of Renounced Business Opportunities. A
Designated Party may pursue a Renounced Business Opportunity for the benefit of
such Designated Party or any Third Person if such Renounced Business Opportunity
is developed, pursued, conducted and/or consummated, as applicable, solely
through the use of personnel and assets of the Designated Party (including, as
applicable, such Designated Party in his capacity as a director, officer,
employee or agent of the Designated Party) or any other Third Person.
     3. Liability. Provided a Renounced Business Opportunity is developed,
pursued, conducted and/or consummated, as applicable, by a Designated Party in
accordance with the standards set forth in Section 2 hereof, no Designated Party
shall be liable to the Company, any Subsidiary of the Company or any Stockholder
for breach of any fiduciary or other duty by reason of such Renounced Business
Opportunity. In addition, no Designated Party shall be liable to the Company,
any Subsidiary of the Company or any Stockholder for breach of any fiduciary
duty as a director or controlling Stockholder, as applicable, by reason of the
fact that such Designated Party develops, pursues, conducts or consummates such
Renounced Business Opportunity for itself, directs such Renounced Business
Opportunity to any Third Person or does not communicate information regarding
such Renounced Business Opportunity to the Company or any Subsidiary of the
Company.
     4. Disclosing Conflicts of Interest. Should any director of the Company
have actual knowledge that he or she or his or her Affiliates (other than the
Company or any Subsidiary of the Company) is pursuing a Renounced Business
Opportunity also pursued by the Company (or any Subsidiary of the Company), he
or she shall disclose to the Company’s board of directors that he or she may
have a conflict of interest, so that the board of directors may consider
requesting his or her withdrawal from discussions in board deliberations, or
abstention from voting on a particular matter before the board, as appropriate.
5. Interpretation.

  (a)   For purposes of this Agreement, “Designated Parties” shall include all
Subsidiaries and Affiliates of each Designated Party and all investment

2



--------------------------------------------------------------------------------



 



      funds now or hereafter sponsored by a Designated Party and its
Subsidiaries and Affiliates (other than the Company and its Subsidiaries).    
(b)   As used in this Agreement, the following definitions shall apply:

(i) “Affiliate” means with respect to a specified Person, a Person that directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Person specified, and any directors,
officers, partners or 5% or more owners of such Person.
(ii) “Business Opportunity” means any potential business opportunity,
transaction or other matter of which any Designated Party acquires knowledge or
otherwise becomes aware, or in which any Designated Party is offered a right to
participate or otherwise desires or seeks to participate.
(iii) “E&P Business” means the oil and gas exploration, exploitation,
development and production business and includes without limitation (a) the
ownership of oil and gas property interests (including working interests,
mineral fee interests and royalty and overriding royalty interests), (b) the
ownership and operation of real and personal property used or useful in
connection with exploration for Hydrocarbons, development of Hydrocarbon
reserves upon discovery thereof and production of Hydrocarbons from wells
located on oil and gas properties and (c) debt of or equity interests in
corporations, partnerships or other entities engaged in the exploration for
Hydrocarbons, the development of Hydrocarbon reserves and the production and/or
sale, transportation and marketing of Hydrocarbons.
(iv) “Hydrocarbons” means oil, gas or other liquid or gaseous hydrocarbons or
other minerals produced from oil and gas wells.
(v) “Person” means an individual, corporation, partnership, limited liability
company, trust, joint venture, unincorporated organization or other legal or
business entity.
(vi) “Renounced Business Opportunity” means (a) any Business Opportunity (x)
that neither the Company nor any of its Subsidiaries are financially able,
contractually permitted or legally able to undertake, (y) that does not involve
any aspect of the E&P Business or otherwise is of no practicable advantage to
the Company or any of its Subsidiaries or (z) in which neither the Company nor
any Subsidiary of the Company has any interest or reasonable expectancy, and
(b) any other Business Opportunity other than a Business Opportunity that (y) is
first presented to a Designated Party solely in such Person’s capacity as a
director or officer of the Company or its Subsidiaries and with respect to
which, at the time of such presentment, no other Designated Party has
independently received notice of or otherwise identified such Business
Opportunity or (z)

3



--------------------------------------------------------------------------------



 



is identified by a Designated Party solely through the disclosure of information
by or on behalf of the Company.
(vii) “Third Person” any Person other than a Designated Party, the Company and
Subsidiaries of the Company.
(viii) “Stockholder” a holder of outstanding capital stock of the Company.
(ix) “Subsidiary” or “Subsidiaries” shall mean, with respect to any Person, any
other Person the majority of the voting securities of which are owned, directly
or indirectly, by such first Person.
6. Miscellaneous.
(a) The provisions of this Agreement shall terminate and be of no further force
and effect at such time as no Designated Party serves as a director (including
Chairman of the Board) or officer of the Company or its Subsidiaries.
(b) This Agreement does not prohibit or impact the Company’s ability to
participate in any Business Opportunity.
(c) This Agreement may be signed by facsimile signature and in any number of
counterparts, each or which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Nevada, without regard to conflicts of laws principles.
(d) In the event that any provision of this Agreement, or the application
thereof to any Person or circumstance, is held by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect under
present or future laws effective during the effective term of any such
provision, such invalid, illegal or unenforceable provision shall be fully
severable, this Agreement shall then be construed and enforced as if such
invalid, illegal, or unenforceable provision had not been contained in this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision, there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.
(e) This Agreement may not be amended or modified otherwise than by a written
agreement executed by the Company and each Person listed as a Designated Party
on Exhibit A; provided that the Company may (i) amend Exhibit A of this
Agreement at any time and from time to time without the consent or approval of
any Designated Party to add any Person who becomes a

4



--------------------------------------------------------------------------------



 



director of the Company after the date of this Agreement and Affiliates of such
Person and to remove any Designated Party at any time after such Designated
Party no longer serves as an officer or director of the Company and all
Affiliates of such Person (provided that the removal of such Designated Party
shall not affect the application of this Agreement to any such Designated Party
so removed prior to such removal) and (ii) amend or waive the application of any
provision of this Agreement to any Designated Party with, and not without, the
prior written consent of such Designated Party.
[SIGNATURES ON FOLLOWING PAGE]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to
be effective as of the date first above written.

            COMPANY:

CRUSADER ENERGY GROUP INC., a Nevada corporation
      By:   /s/ DAVID D. LE NORMAN         David D. Le Norman        President
and Chief Executive Officer       
 
DESIGNATED PARTIES:
 
 
 
/s/ ROBERT J. RAYMOND
 
 
 
Robert J. Raymond
 
 
 
/s/ JOE COLONNETTA
 
 
 
Joe Colonnetta
 
 
 
/s/ JAMES C. CRAIN
 
 
 
James C. Crain
 
 
 
/s/ PHIL D. KRAMER
 
 
 
Phil D. Kramer
 
 
 
/s/ ROBERT H. NIEHAUS
 
 
 
Robert H. Niehaus
 
 
 
/s/ SHIRLEY A. OGDEN
 
 
 
Shirley A. Ogden

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Designated Parties
Robert J. Raymond
Joe Colonnetta
James C. Crain
Phil D. Kramer
Robert H. Niehaus
Shirley A. Ogden
and all investment funds now or hereafter sponsored by any such Person and any
such Person’s Subsidiaries and Affiliates (other than the Company and its
Subsidiaries)

 